Per Curiam,
In this case we adopt the following excerpt' from the adjudication of the auditing judge: “Testator left to survive Mm a widow [the appellant], but no issue; Ms widow elected to take against the will and requested the auditing judge to include in his award to her the sum of $5,000 allowed by section 2 (a) of the Intestate Act of June 7,1917, P. L. 429, as amended by the Act of July 11,1917, P. L. 755. Notwithstanding the ingenious argument of Mr. Rumsey [counsel for claimant],......to award the widow the $5,000 would be in direct violation of the act of assembly, which provides that the allowance shall not apply to cases where the surviving spouse shall elect to take against the will of the deceased spouse: Mitchell’s Est., 79 Pa. Superior Ct. 208, 210, 212.”
The decree appealed from is affirmed; costs to be paid out of the estate.